Mr. Justice Phillips delivered the opinion of the court: The claimants, Samuel P. Parmly, Jr., and Clara S. Parmly, executors of the estate of Samuel P. Parmly, deceased, claim a refund in the sum of $2,679.01 of inheritance taxes, paid under the provisions of Section 25, Inheritance Tax laws of Illinois. On proper proceedings in the county, it is found that said sum was found to be due to claimants on refund. Copies of order of the court are on file. The Attorney General in writing consents to an award in the sum claimed. The court on examination of all the evidence and on consent of - the Attorney General finds the claimants are entitled to a refund of the said sum and the court accordingly awards the claimants the sum of $2,679.01.